              Case 20-32652 Document 9 Filed in TXSB on 05/21/20 Page 1 of 3

                                                    Form M-200

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 In re:                                                       §                        Case No. 20-32652
              FREDERICK TEZANO                                §                           (Chapter 7)


MOTION FOR RELIEF FROM THE STAY [AND CO-DEBTOR STAY, IF APPLICABLE] REGARDING
                             EXEMPT PROPERTY

THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF YOU OBJECT TO THE GRANTING OF RELIEF
FROM THE AUTOMATIC STAY, YOU SHOULD CONTACT THE MOVANT IMMEDIATELY TO TRY TO REACH AN
AGREEMENT. IF YOU CANNOT REACH AN AGREEMENT, YOU MUST FILE A WRITTEN RESPONSE AND SEND A
COPY TO MOVANT NOT LATER THAN JUNE 9, 2020, AND YOU MUST ATTEND THE HEARING. THE COPY
SENT TO THE MOVANT MUST BE DELIVERED BY HAND OR ELECTRONIC DELIVERY IF IT IS SENT LESS THAN
SEVEN BUSINESS DAYS PRIOR TO THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE HEARING
MAY BE AN EVIDENTIARY HEARING AND THE COURT MAY GRANT OR DENY RELIEF FROM THE STAY BASED
ON EVIDENCE PRESENTED AT THIS HEARING. IF A TIMELY OBJECTION IS FILED, THE COURT WILL CONDUCT
A HEARING ON THIS MOTION ON JUNE 16, 2020 AT 1:00 P.M. IN COURTROOM 401 AT 515 RUSK AVENUE,
HOUSTON, TEXAS.

1. This motion requests an order from the Bankruptcy Court authorizing the person filing this motion to foreclose on
or to repossess the property that is identified in paragraph 3.
2. Movant: TRANSPORT FUNDING, L.L.C.
3. Movant, directly or as agent for the holder, holds a security interest in a 2014 Freightliner tractor truck bearing
VIN 1FUJGLD53ELFH6962 (the Property).
4. The property described in paragraph 3 is claimed as exempt by the debtor.
5. Type of collateral (e.g., Home, Manufactured Home, Car, Truck, Motorcycle): Truck.
6. Debtor’s scheduled value of property: $       45,000.00         .
7. Movant’s estimated value of property: $       33,641.07         .
8. Total amount owed to movant: $         33,641.07       .
9. Estimated equity (paragraph 7 minus paragraph 8): $             -0-         .
10. Total pre and post-petition arrearages: $    N/A – debtor intends to surrender Property         .
11. Total post-petition arrearages: $    N/A – debtor intends to surrender Property           .
12. Amount of unpaid, past due property taxes, if applicable: $              N/A       .
13. Expiration date on insurance policy, if applicable:           N/A              .
14.             Movant seeks relief based on the debtor(s)’ failure to make his monthly plan payments to the Chapter
13 Trustee. Debtor(s)’ payment history is not attached as exhibit “A.” Movant represents that the attached payment
history is a current payment history reflecting all payments, advances, charges and credits from the beginning of the
loan. Movant further represents that the payment history is self explanatory or can be interpreted by application of
coding information that is also attached. Movant acknowledges that the Court may prohibit the use of parol evidence
to interpret a payment history that does not satisfy these representations.
15.       X     Movant seeks relief based on the debtor(s)’ intention to surrender the Property to Movant.
16. If applicable: Name of Co-Debtor:           None                     .
           Case 20-32652 Document 9 Filed in TXSB on 05/21/20 Page 2 of 3

                                                     Form O-5

17. Based on the foregoing, movant seeks termination of the automatic stay [and the co-debtor stay, if applicable] to
allow movant to foreclose or repossess the debtor(s)’ property and seeks to recover its costs and attorneys’ fees in an
amount not to exceed the amount listed in paragraph 9.
18. Movant certifies that prior to filing this motion an attempt was made to confer with the Debtor(s)’ counsel (or with
Debtor(s), if pro se) either by telephone, by e-mail or by facsimile, by the following person on the following date and
time: James King sent an e-mail to debtor’s attorney’s office at 8:54 a.m. on May 19, 2020        . An agreement could
not be reached. If requested by debtor or debtor’s counsel, a payment history in the form attached to this motion was
provided at least two business days before this motion was filed.



Date: May 21, 2020                                                        /s/ James W. King                           .
                                                                         Movant’s counsel signature
                                                                         Name: James W. King
                                                                         State Bar No. 00791029
                                                                         S.D. Tex. Bar No. 18249
                                                                         Address: 6420 Wellington Place
                                                                                   Beaumont, TX 77706
                                                                         Telephone: 409-860-9000
                                                                         Fax: 409-860-9199
                                                                         E-mail: jking@offermanking.com
           Case 20-32652 Document 9 Filed in TXSB on 05/21/20 Page 3 of 3

                                                  Form O-5

                      Certificate of Service and Certificate of Compliance with BLR 4001

         A copy of this motion was served on the persons shown below at the addresses reflected on May 21, 2020 by
electronic means or by prepaid United States first class mail. Movant certifies that movant has complied with
Bankruptcy Local Rule 4001.


Attorney for Debtor:
Samuel Otububuike Aguocha
4600 Hwy. 6 N., Ste. 340
Houston, TX 77084

Trustee:
Allison D. Byman
7924 Broadway, Ste. 104
Pearland, TX 77581

Debtor:
Frederick Tezano
1814 Katy Shadow Lane
Katy, TX 77494

U.S. Trustee:
Office of the U.S. Trustee
515 Rusk Ave., Ste. 3516
Houston, TX 77002

Parties Requesting Notice:
PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, VA 23541



                                                             /s/ James W. King                       .
                                                             Movant’s Counsel
